Exhibit 10.1

THE HABIT RESTAURANTS, INC.

2014 OMNIBUS INCENTIVE PLAN

Restricted Stock Award

This award evidences the grant of Restricted Stock (the “Award”) by The Habit
Restaurants, Inc., a Delaware corporation (the “Company”), on [            ] to
[                    ] (the “Grantee”) pursuant to and subject to the terms of
the Company’s 2014 Omnibus Incentive Plan (as from time to time in effect, the
“Plan”).

1. Grant of Restricted Stock. The Company grants to the Grantee on the date set
forth above (the “Date of Grant”) [            ] shares of Restricted Stock (the
“Shares”). No Shares can be acquired by the Grantee pursuant to this Award
unless, within 14 days of the Date of Grant, the Grantee has acknowledged and
accepted the Award and thereby agreed to its terms by signing a copy of this
instrument in the space indicated below and returning it to [            ].

2. Nontransferability of Shares. The Shares acquired by the Grantee pursuant to
this Award shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

3. Vesting; Forfeiture. The vesting and forfeiture provisions applicable to the
Award are set forth in Exhibit A hereto.

4. Compliance with Plan Restrictions; Recovery of Compensation.

(a) By accepting the Award, the Grantee expressly acknowledges and agrees that
in addition to the vesting and forfeiture provisions set forth in Exhibit A
hereto, the Award (whether or not vested) is subject to forfeiture, and the
Grantee and any permitted transferee will be obligated to return to the Company
the value received with respect to the Award (including any gain realized on a
subsequent sale or disposition of Shares) in accordance with any clawback or
similar policy maintained by the Company, as such policy may be amended and in
effect from time to time.

(b) The Grantee hereby (i) appoints the Company as the attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Shares that are unvested
and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
unvested Shares hereunder, one or more stock powers, endorsed in blank, with
respect to such Shares, and (iii) agrees to sign such other powers and take such
other actions as the Company may reasonably request to accomplish the transfer
or forfeiture of any unvested Shares that are forfeited hereunder.

5. Dividends, etc. The Grantee shall be entitled to receive any and all
dividends or other distributions paid with respect to those Shares of which the
Grantee is the record owner on the record date for such dividend or other
distribution; provided, however, that any property or cash (including, without
limitation, any regular cash dividends) distributed with respect to a Share (the
“associated share”) acquired hereunder, including without limitation a
distribution of Stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities



--------------------------------------------------------------------------------

with respect to an associated share, shall be subject to the restrictions of
this Award in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated share is so forfeited; and further provided, that the Administrator
may require that any cash distribution with respect to the Shares be placed in
escrow. Any cash amounts that would otherwise have been paid with respect to an
associated share shall be accumulated and paid to the Grantee, without interest,
only upon, or within thirty (30) days following, the date on which such
associated share vests hereunder (the “Vesting Date”) and any other property
distributable with respect to such associated share shall also vest on the
Vesting Date.

6. Retention of Certificates. Any certificates representing unvested Shares
shall be held by the Company. If unvested Shares are held in book entry form,
the undersigned agrees that the Company may give stop transfer instructions to
the depository to ensure compliance with the provisions hereof.

7. Legends, Etc. Any certificates representing unvested Shares will bear such
legends as determined by the Company that discloses the restrictions on
transferability imposed on such Shares as a result of this Award and the Plan.
As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned. If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

8. Certain Tax Matters.

(a) The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within thirty (30) days following the
date this Award is granted and the Grantee must provide the Company with a copy
of the 83(b) election prior to filing. The Company has made no recommendation to
the Grantee with respect to the advisability of making such an election.

(b) The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder are subject to the Grantee promptly paying to the Company in cash or
by such other means) as may be acceptable to the Administrator in its sole
discretion (including through the Company’s withholding of Shares (but not in
excess of the minimum withholding required by law), all amounts required to be
withheld with respect to U.S. federal, state, local and non-U.S. taxes. The
Grantee authorizes the Company and its subsidiaries to withhold such amounts
from any amounts otherwise payable to the Grantee, but nothing in this sentence
should be construed as relieving the Grantee of any liability for satisfying his
or her obligation under the preceding provisions of this Section.

9. Effect on Employment. The grant of the Shares will not give the Grantee any
right to be retained as an employee of, or other service provider to, the
Company or any of its Affiliates, affect the right of the Company or any of its
Affiliates to discharge or discipline such Grantee at any time, or affect any
right of such Grantee to terminate his or her Employment at any time.

 

- 2 -



--------------------------------------------------------------------------------

10. Provisions of the Plan. This Award is subject to the provisions of the Plan,
which are incorporated herein by reference. A copy of the Plan as in effect on
the Date of Grant of this Award has been furnished or made available to the
Grantee. By accepting this Award, the Grantee agrees to be bound by the terms of
the Plan and this Award. All initially capitalized terms used herein will have
the meaning specified in the Plan, unless another meaning is specified herein.

[The remainder of this page is intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

The Habit Restaurants, Inc. By      

Dated: [                    ]

The undersigned hereby acknowledges the terms set forth

above and in Exhibit A, and in the Plan, and agrees to be

bound thereby:

 

 

[Name of Grantee]

Dated: [                    ]

 

- 4 -



--------------------------------------------------------------------------------

Exhibit A

[Specific vesting and forfeiture terms to be specified in each grant]

 

- 5 -